SUPPLEMENTAL EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Arthur Bookstein on 09/15/2022.
The application has been amended as follows: 
	Specification (04/29/2022): 

           Replace paragraph [0030] with:
[0030] FIGS. 161-181 are schematic views showing various constructions for
separating the tissue to be occluded from the surrounding tissue, and/or for protecting the surrounding tissue from damage during delivery of the fastener;
           Replace paragraph [0031] with:
[0031] FIGS. 182-192 are schematic views showing another novel fastener formed in accordance with the present invention;
           Replace paragraph [0032] with:
[0032] FIGS. 193-208 are schematic views showing how the fastener may be
combined with electrocautery;
           Replace paragraph [0032.5] with:
[0032.5] FIGS. 209-212 are schematic views showing a handle for deploying a fastener.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062. The examiner can normally be reached M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        September 15, 2022